     Denise Bourgeois Haley
 1   Attorney at Law: 143709
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-8868
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Carrie Mae Gibson
 6
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
     CARRIE MAE GIBSON,                       )   Case No.: 1:18-cv-00495-GSA
10                                            )
                                              )   STIPULATION FOR THE AWARD
11                Plaintiff,                  )   AND PAYMENT OF ATTORNEY
                                              )   FEES AND EXPENSES PURSUANT
12       vs.                                  )   TO THE EQUAL ACCESS TO
     NANCY A. BERRYHILL, Acting               )   JUSTICE ACT, 28 U.S.C. § 2412(d)
13   Commissioner of Social Security,         )   AND COSTS PURSUANT TO 28
                                              )   U.S.C. § 1920
14                                            )
                  Defendant.                  )
15                                            )
16
17         TO THE HONORABLE GARY S. AUSTIN, MAGISTRATE JUDGE OF
18   THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Carrie Mae Gibson
21   be awarded attorney fees and expenses in the amount of One Thousand Six
22   Hundred dollars ($1,600.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
24   compensation for all legal services rendered on behalf of Plaintiff by counsel in
25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1             After the Court issues an order for EAJA fees to Carrie Mae Gibson, the
 2   government will consider the matter of Carrie Mae Gibson's assignment of EAJA
 3   fees to Denise Bourgeois Haley. The retainer agreement containing the assignment
 4   is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 5   the ability to honor the assignment will depend on whether the fees are subject to
 6   any offset allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9             Fees shall be made payable to Carrie Mae Gibson, but if the Department of
10   the Treasury determines that Carrie Mae Gibson does not owe a federal debt, then
11   the government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Carrie Mae Gibson.1 Any payments made shall be delivered to Denise
14   Bourgeois Haley.
15             This stipulation constitutes a compromise settlement of Carrie Mae Gibson's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Carrie
19   Mae Gibson and/or Denise Bourgeois Haley including Law Offices of Lawrence
20   D. Rohlfing may have relating to EAJA attorney fees in connection with this
21   action.
22         This award is without prejudice to the rights of Denise Bourgeois Haley
23   and/or the Law Offices of Lawrence D. Rohlfing to seek Social Security Act
24
     1
25    The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
     under federal law against the recovery of EAJA fees that survives the Treasury
26   Offset Program.
27
                                               -2-
28
 1   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of
 2   the EAJA.
 3
     DATE: December 18, 2018         Respectfully submitted,
 4
                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 5
                                          /s/ Denise Bourgeois Haley
 6
                                 BY: __________________
 7                                  Denise Bourgeois Haley
                                    Attorney for plaintiff Carrie Mae Gibson
 8
 9   DATED:                          ALEX G. TSE
                                     Acting United States Attorney
10
11
                                           /s/ Francesco Benavides
12
                                     FRANCESCO BENAVIDES
13                                   Special Assistant United States Attorney
                                     Attorneys for Defendant Nancy A. Berryhill,
14                                   Acting Commissioner of Social Security
                                     (Per e-mail authorization)
15
16
     IT IS SO ORDERED.
17
        Dated:   January 5, 2019                       /s/ Gary S. Austin
18                                            UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
                                             -3-
28
